Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant’s election with traverse of Group I, claims 1-14, and 19, and the species of unsaturated polyesters cited in claim 13 and the polynucleophile and the bis-styrene recited in claim 14 as the bis-electrophile in the reply filed on 1/14/2021 is acknowledged.
Since claim 18 encompasses the same unsaturated polyester polymer formulas IV, V and VI as cited in claim 13, it has been rejoined because it has unity. However, claim 17 does not have the same bis-styrene formulas as claim 14 and will remain restricted.
Claims 1, 2, 12-14, 18, and 19, are elected and will be examined.

Claims 3-11, 15-17, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2021.

Applicant's election with traverse of the election in the reply filed on 01/14/2021 is acknowledged.  The traversal is on the ground(s) that according to MPEP 803, restriction is only proper where there is a “serious burden on the examiner if the restriction is not required…” .  This is not found persuasive because MPEP 823 states that restrictions differ in national stage applications, which is under the unity of invention standard, where the “serious burden on the examiner” is not a requirement. See MPEP 1850. Furthermore, although the parent PCT application has already performed a search, a determination of a lack of unity may only become apparent “a posteriori” i.e. after taking the prior art into consideration. See MPEP 1850 II. Determination of “Unity of Invention”. In this case, the ISR of the parent PCT application has shown multiple X references for claims 15, 16, and 17, which gives evidence that the shared technical feature, the bis-electrophile, is already known in the art and is not a special technical feature and thus, does not make a contribution over the prior art, and thus, lack unity. This is further evident by the Supplementary Partial European Search Report cited in IDS dated 01/29/2020, which also rules that there is a lack of unity of invention. Furthermore, as cited in the restriction requirement, the different Markush groups do not share a common structure since all the listed different types of bis-electrophiles and polynucleophiles recited in the claims all have different chemical structures and all belong in different classes of chemical compounds, which further shows that there is no unity of invention. See MPEP 1850 III.B. “Markush Practice.” Thus, for the above reasons, the Applicant’s arguments are found to be unpersuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1,403,298 A1 to Resolution (hereinafter Resolution).

Regarding claim 18, Resolution teaches an unsaturated polyester obtained by polymerizing neopentyl glycol, isophthalic acid, and maleic anhydride, (para 36), which meets the claimed formula 
    PNG
    media_image1.png
    153
    659
    media_image1.png
    Greyscale
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101016361 A to Liu et al. (hereinafter Liu).

	Regarding claim 1, Liu teaches a composition comprising a polyolefin and a crosslinking agent (page 2) wherein the crosslinking agent can be 1,4-bis(4’-vinylphenoxy)butane, (page 2), 
	It would have been obvious to one ordiniarily skilled in the art to use the 1,4-bis(4’-vinylphenoxy)butane as the crosslinking agent for polyolefins because Liu teaches wherein the crosslinking agent can be 1,4-bis(4’-vinylphenoxy)butane, (page 2), which demonstrates the 1,4-bis(4’-vinylphenoxy)butane is a suitable crosslinking agent for unsaturated polyolefins. 

Claim(s) 1, 2, 12-14, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,403,298 A1 to Resolution (hereinafter Resolution) and in further view of CN 101016361 A to Liu et al. (hereinafter Liu).

Regarding claims 1, 2, 12-14, and 19,  Resolution teaches an unsaturated polyester obtained by polymerizing neopentyl glycol, isophthalic acid, and maleic anhydride, (para 36), which meets the claimed formula 
    PNG
    media_image1.png
    153
    659
    media_image1.png
    Greyscale
. Resolution further teaches the unsaturated polyester in a composition further comprising a vinyl monomers such as styrene (para 10), curing catalyst such as peroxides (para 18), and accelerators (para 20). 

However, Liu teaches a composition comprising a polyolefins, monomers such as maleic anhydride, styrene or phthalic acid, initiators such as peroxide, and a crosslinking agent (page 2) wherein the crosslinking agent can be 1,4-bis(4’-vinylphenoxy)butane, (page 2), which are similar and compatible vinyl/unsaturated polymers and initiators as cited above in Resolution The above teaches further demonstrates the 1,4-bis(4’-vinylphenoxy)butane is a suitable crosslinking agent for unsaturated type polymers having maleic anhydride and phthalic acid monomers. 
	It would have been obvious to one ordinarily skilled in the art to use the 1,4-bis(4’-vinylphenoxy)butane of Liu as the crosslinking agent in the composition of Resolution because Liu teaches similar and compatible vinyl/unsaturated polymers and initiators as cited above in Resolution, and the above teachings of Liu demonstrates the 1,4-bis(4’-vinylphenoxy)butane is a suitable crosslinking agent for unsaturated type polymers having maleic anhydride and phthalic acid monomers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766